NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0941-20

VINCENT LABARBIERA,

          Plaintiff-Respondent,

v.

BOROUGH OF PARAMUS,

          Defendant-Respondent.


                   Submitted January 6, 2022 – Decided January 21, 2022

                   Before Judges Alvarez and Mawla.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Docket No. L-4174-20.

                   Giblin & Gannaio, attorneys for appellant Joseph
                   Vartolone (Brian T. Giblin, Sr. and Brian T. Giblin, Jr.,
                   on the briefs).

                   Matthew T. Priore, attorney for respondent Vincent
                   LaBarbiera (Matthew T. Priore and Scott J. DeRosa, on
                   the brief).

                   Methfessel & Werbel, attorneys for respondent
                   Borough of Paramus (Eric L. Harrison, of counsel and
                   on the brief; Ashley E. Malandre, on the brief).
PER CURIAM

      The parties to the appeal have settled the issues between them.      In

accordance with the stipulation they have filed, the appeal is dismissed with

prejudice and without costs.




                                                                       A-0941-20
                                     2